MERRITT, Circuit Judge,
dissenting.
I respectfully dissent from the Court’s opinion. In diversity cases a federal court must apply the law of the highest court of the state in which it sits. Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 517 (6th Cir.2001). Where the state’s highest court has not decided the issue at hand, as here, the federal court may “not disregard a decision of the state appellate court on *280point, unless it is convinced by other persuasive data that the highest court of the state would decide otherwise.” Id. (quoting Puckett v. Tennessee Eastman Co., 889 F.2d 1481, 1485 (6th Cir.1989)).
The Court seems determined to decide this case for the insurance company no matter what the Ohio courts have said to the contrary. In an earlier draft of its opinion, the Court mistakenly said the Ohio courts are “hopelessly split.” Once I advised the Court that this statement was simply wrong and that the Ohio judges are uniform in their view, it simply revised the opinion to say all of the Ohio judges who have reached a contrary result are themselves just wrong. The Ohio state courts of appeal are unanimous in their holding that a school district is not prohibited by Ohio law from purchasing uninsured and underinsured motor vehicle coverage. Allen v. Johnson, C.A. Nos. 01CA0046, 01CA0047, 2002 WL 1065872 (Ohio Ct.App. May 22, 2002) (portions of appeal dismissed because parts of order not final, but reversing trial court’s holding that school district was not statutorily authorized to purchase uninsured and underinsured motor vehicle coverage because the issue irrelevant to the construction of the insurance contract); Mizen v. Utica Nat’l Ins. Group, 147 Ohio App.3d 274, 278-80, 770 N.E.2d 97, 100-01 (2002), appeal not allowed, 95 Ohio St.3d 1438, 766 N.E.2d 1003 (2002). In addition, two other Ohio federal district courts have addressed this issue, as well as the court below, and they have all held that a school district is not prohibited from purchasing uninsured and underinsured motor vehicle liability insurance. Morgenstern v. Nationwide Ins. Cos., No. C2-00-1284, 2001 WL 1681114 (S.D.Ohio Sept. 18, 2001); Wausau Business Ins. Co. v. Chidester, No. C-2-00-297, 2001 WL 506520 (S.D.Ohio May 11, 2001). We should not reject the opinions of the two Ohio appellate courts and the three Ohio district judges on this issue. They are more familiar with the Ohio law than we are, and there is nothing in the statute in question that prohibits their interpretation.
The primary argument raised by the insurance company is that the school district is prohibited from purchasing uninsured and underinsured motor vehicle insurance. This argument arises only because the Ohio Supreme Court rejected earlier arguments by insurance companies trying to narrowly construe policy language concerning who was covered by these supplemental policies and under what circumstances. In Scott-Pontzer v. Liberty Mut. Fire Ins. Co., 85 Ohio St.3d 660, 710 N.E.2d 1116 (1999), and Ezawa v. Yasuda Fire & Marine Ins. Co. of America, 86 Ohio St.3d 557, 715 N.E.2d 1142 (1999), the Court held that policies with language similar to the one at issue here provide uninsured motorist coverage for employees driving outside the scope of their employment. Our Court now reads the broad language of the statute in question as narrowly and rigidly as possible in order to protect insurance companies from a liability that they wrote into their own policies. My heart does not bleed so much for the insurance companies that I would rewrite a statute whose plain meaning appears to allow the coverage the company here undertook.
By giving the school boards the authority to obtain more coverage, the statute protects the government’s coffers. The policies have already been purchased and holding the insurance companies to the terms of the policies they wrote does not impose any additional cost on the school board. It is the insurance companies, not the school boards, that bear the cost of the more expansive readings of the statute and *281the policies. Morgenstern, 2001 WL 1681114 at *4 (citing Wausau, 2001 WL 506520 at *4). This is simply a case in which the Ohio courts are holding the insurance companies to the policies they drafted and shifting the economic costs of liability to the insurance companies instead of on the government or the individuals involved. We should respect such a policy decision by the Ohio courts rather than go out of our way to take insurance companies off the hook for the policies they have written.
I respectfully dissent.